UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (MarkOne) ý ANNUAL REPORT UNDER SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE FISCAL YEAR ENDED: DECEMBER 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number: 0-51430 STW RESOURCES HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 20-3678799 (I.R.S. Employer Identification No.) 619 West Texas Avenue, Suite 126, Midland, Texas 79701 (Address of principal executive offices) (Zip Code) (432)686-7777 (Registrant's telephone number) (Former Name, Former Address and Former Fiscal Year, if changed since last report) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered None Securities registered pursuant to section12(g) of the Act: Title of class: Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No ý Table of Contents Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the "Exchange Act") during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler (Do not check if a smaller reporting company) o Smallerreportingcompany ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No ý The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June 30, 2010 was $7,569,296 based upon an offering price of $0.25 per share of common stock sold to investors on or about June 30, 2010 . For purposes of the above statement only, all directors, executive officers and 10% shareholders are assumed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for any other purpose As of April 15, 2011 the registrant had 43,836,849 shares of common stock, par value $0.001 per share outstanding. Table of Contents STW RESOURCES HOLDING CORP. FORM 10-K INDEX Page PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 13 ITEM 1B. Unresolved Staff Comments 19 ITEM 2. Properties 19 ITEM 3. Legal Proceedings 19 ITEM 4. Removed and Reserved 19 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 ITEM 6. Selected Financial Data 21 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 7A Quantitative and Qualitative Disclosure About Market Risk 30 ITEM 8. Financial Statements and Supplemental Data 30 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 31 ITEM 9A. Controls and Procedures 32 ITEM 9B. Other Information 32 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 33 ITEM 11. Executive Compensation 36 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 38 ITEM 14. Principal Accounting Fees and Services 39 PART IV ITEM 15. Exhibits and Financial Statement Schedules 40 SIGNATURES 41 FINANCIAL STATEMENTS
